Citation Nr: 1100793	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-06 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a laparoscopic surgical procedure.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1956 to November 
1958.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board requested an independent medical expert (IME) opinion 
in July 2010 given the complexity of the current claim. The IME 
opinion was returned to VA in September 2010 and the Veteran's 
claim is now before the Board for final appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In November 2004, the Veteran underwent a laparoscopic 
surgical procedure at the Miami VA Medical Center.

2.  The post-operative residuals of the laparoscopic surgical 
procedure which the Veteran experienced were a reasonably 
foreseeable consequence of that type of surgical treatment.

3.  There is no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing surgical treatment in November 2004.

4.  There is no evidence that the VA failed to exercise the 
degree of care expected of a reasonable health care provider.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for the 
residuals of a laparoscopic surgical procedure have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R.                 § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in a November 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate his claim for compensation 
pursuant to 38 U.S.C.A. § 1151, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence would be obtained by VA.  The September 2006 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the November 2005 letter-which 
meets Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA treatment records, including 
the report of the November 2004 surgery and records of inpatient 
care following surgery, and the report of a July 2006 VA opinion 
and September 2010 independent medical expert opinion.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with the claim on appeal is required.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.   Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield,  20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

38 U.S.C.A. § 1151 provides generally that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the result 
of the veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in additional 
disability or death, then compensation, including disability, 
death, or DIC compensation, shall be awarded the same manner as 
if the additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002).

A disability is a qualifying disability if it was not the result 
of the veteran's willful misconduct, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the VA, and 
the proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the VA in furnishing the 
hospital care, medical or surgical treatment, or examination; or 
was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) 
(West 2002).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability or death. Merely showing that a veteran 
received care or treatment and that the veteran has an additional 
disability does not establish causation.  38 C.F.R. § 
3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability, it must be 
shown that the hospital care or medical or surgical treatment 
caused the veteran's additional disability or death; and (i) VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there was 
informed consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

III.  Analysis

The Veteran contends that a laparoscopic surgical procedure 
performed in November 2004 at the VA Medical Center in Miami 
resulted in a tearing of the duodenum and additional disability.  
He claims that he experiences residuals such as loss of use of 
his bilateral lower extremities above the knees, erectile 
dysfunction, depression, and complete loss of bowel and bladder 
control and had to endure an extended hospital stay following the 
surgery.

VA outpatient records from prior the November 2004 surgery 
reflect that the Veteran was treated for Guillain-Barre Syndrome 
with residual lower extremity paralysis.  These records also 
indicate that the Veteran used a wheelchair and suffered from a 
neurogenic bladder and resulting urinary problems, erectile 
dysfunction, dyslipidemia, osteoarthritis, diabetes mellitus with 
diabetic retinopathy, coronary artery disease and hypertension.  
A psychotherapy report from May 2002 and additional records also 
indicate that the Veteran was treated for depression.   Prior to 
the surgery, it was noted that the Veteran was independent in the 
activities of daily living and instrumental activities of daily 
living.

In August 2004, it was noted that the Veteran had been evaluated 
for gall stones with pain in the right upper quadrant consistent 
with biliary colic.  The Veteran was referred for a surgical 
consultation.  After the consultation, the surgeon indicated that 
the Veteran should be scheduled for a laparoscopic 
cholecystectomy, possible open.  Moreover, it was indicated that 
the Veteran understood the need for opening in about 10 percent 
of cases, and understood the risk of the operation, including 
bleeding, infection, bile leak, injury to the bile ducts or 
biliary vasculature, as well as the need for a repair of them if 
they happen.  The Veteran agreed and consented to surgery.  It 
was also reported that he would be in the hospital at least 
overnight or a couple of days depending on his recovery related 
to his Guillain-Barre syndrome.

VA medical records also reflect that the Veteran had a discussion 
regarding informed consent in November 2004 for the upcoming 
surgery later that month.  It was noted that the Veteran was 
informed of potential injury to the bowel, bleeding and bile duct 
injury and wished to proceed with the surgery.  

The Veteran subsequently underwent a laparoscopic cholecystectomy 
in late November 2004 and no complications were noted.  A day 
after the completion of the laparoscopic cholecsytectomy, the 
Veteran complained of diffused abdominal pain and nausea, but 
denied flatus and bowel movement.  A physical examination 
revealed that the abdomen was tympanic to percussion, tender to 
percussion, tense, distended, and the incision sites were clean 
with no signs of infection.  Additional testing, including a 
computed tomography examination, revealed a leak from the area of 
the duodenum requiring exploratory surgery.  The Veteran 
underwent surgery to repair a perforation of the duodenum in the 
December 2004.  He required a lengthy stay in the intensive care 
unit following the repair surgery and was eventually discharged 
in July 2005.

Upon discharge, continued diagnoses of  Guillain-Barre syndrome, 
residual lower extremity paresis, neurogenic bladder, diabetes 
mellitus with diabetic retinopathy, coronary artery disease, 
hypertension, glaucoma, history of depression, nephrolithiasis of 
the right kidney, B12 deficiency with anemia, malnutrition, 
osteoarthritis, benign prostatic hypertrophy status post TURP, 
and bilateral inguinal hernia were assigned.  It was indicated 
that the Veteran would not be able to return to pre-hospital 
activities in that he should not be living alone.  

In an October 2005 VA treatment note, the Veteran's surgical 
history was reported and it was indicated that in order to 
perform corrective surgery, the "abdominal wound was opened and 
remained open for it to heal by secondary intention."  It was 
noted that this "was complicated by a prolonged stay in the ICU 
and leading to significant decline in his functional ability."

In July 2007, the Veteran was afforded a VA examination in regard 
to his claim.  After a physical examination and review of the 
Veteran's file, the examiner rendered the opinion that there was 
no evidence that the Veteran's present disability was a result of 
the Veteran's own willful misconduct, less than adequate medical 
or surgical treatment while in the hospital, carelessness, 
negligence, lack of proper skill or error in judgment on the part 
of the VA in furnishing the care.  The examiner did not render an 
opinion regarding whether the condition was proximately due to an 
event not reasonably foreseeable, and did not provide any 
rationale for his given opinion.

Accordingly, the Veteran's file was forwarded to an independent 
medical expert (IME) to address the Veteran's contention that his 
current disability was due to improper care by VA medical 
providers during his laparoscopic cholecystectomy procedure.  In 
response to the question of whether the Veteran has any 
additional disability due to the laparoscopic cholecystectomy 
performed in November, the IME answered that in his opinion, the 
Veteran does have additional disability due to the surgery.  He 
noted that the possible complications of the procedure, although 
discussed with the Veteran, did lead him to have significant 
morbidity which will be life-long for him and subsequently led 
him to have a significant hospital stay.

The IME also opined that he did not believe that the Veteran's 
residuals of a laparoscopic surgical procedure resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA with respect to the 
Veteran's inpatient treatment the VA Medical Center in Miami from 
November 2004 to July 2005.  In so finding, he noted that post-
operative leak is a well-known complication of laparoscopic 
surgery.  He also noted that the Veteran did have some co-morbid 
illness prior to the surgery itself, which could increase the 
risk of complications and the severity of those complications if 
they do occur.  From his review of the record, the techniques 
used were the standard of care for someone undergoing 
laparoscopic surgery.

In addition, the IME found that the residuals of the laparoscopic 
surgical procedure did not result from an event not reasonably 
foreseeable.  He noted that complications from the procedure can 
be serious, and take a significant amount of time to recover 
from, and elaborated that bowel leak is a foreseeable 
complication, as is a wound infection or a delayed healing 
process from the incision and/or the procedure itself.

The Board acknowledges that the Veteran's November 2004 
laparoscopic surgical procedure leak from the area of the 
duodenum requiring a second surgery to repair the leak and an 
extensive stay in the intensive care unit for recovery, 
eventually leading to significant morbidity.  However, as pointed 
out by the IME, post-operative leak does not reflect a lack of 
appropriate care.  In addition, the IME also pointed out that the 
Veteran had a number of co-morbid illnesses-as documented in the 
VA outpatient treatment records leading up to the procedure-that 
likely increased the probability that such complications might 
occur post-surgery.  The IME also found that the Veteran's 
residuals of a laparoscopic surgical procedure did not result 
from an event not reasonably foreseeable and were well-known 
risks.  Thus, the complications following the November 2004 
surgery have been determined to have been known and understood, 
and the Board finds that the Veteran's residuals of the 
laparoscopic surgical procedure were therefore reasonably 
foreseeable events.

The Board also concludes that there was no carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance on VA's part in furnishing medical treatment, and there 
was no evidence that VA failed to exercise a reasonable degree of 
care to the Veteran.  From the IME's review of the medical 
record, he found that the techniques used were the standard of 
care for someone undergoing laparoscopic surgery.  The Veteran's 
co-morbid illnesses were well-known and well-documented by VA 
staff at the time of the surgery.  Both the VA examiner and IME 
found that 
the residuals of the laparoscopic surgery were not the result of 
negligence, neglect, or inappropriate medical care because bowel 
leaks, further surgery to repair the leaks and an extended 
hospital stay could be unfortunate complications of the surgery.

Finally, the Veteran, through his representative, argues that the 
Veteran was not given adequate notice of the risks of surgery in 
obtaining consent, and that it is unclear as to whether the 
alternatives of surgery and anticipated result if the surgery was 
not performed was discussed.   However, in reviewing the evidence 
of record, there is no indication that the VA did not comply with 
the provisions regarding informed consent as set out in 38 C.F.R. 
§ 17.32.  Specifically, there is no indication that the Veteran 
lacked decision making capacity at the time that he signed the 
consent, nor is there any indication that the foreseeable 
associated risks were not explained or understood to the Veteran, 
or that they were not appropriately 
documented in the health record.  38 C.F.R. § 17.31 (c), 38 
C.F.R. § 17.31 (d)(1).  

Moreover, the record reflects that the Veteran consulted with a 
surgeon in August 2004, fully discussed the procedure and was 
informed of the risks of the procedure at this time and again 
prior to the surgery in November 2004.  The Board also notes that 
records reflect that the consent was complete, and specifically 
addressed multiple severe potential complications, including the 
need for opening in about 10 percent of cases during this type of 
surgery, the risk of the operation such as bleeding, infection, 
bile leak, injury to the bile ducts or biliary vasculature, as 
well as the need for a repair of them if they happen. Thus, the 
consent discussions fully informed the Veteran of the potential 
risks.  The Veteran agreed and consented to surgery in August 
2004, and consented again a few months later in November 2004 
prior to surgery.  

The weight of the credible evidence demonstrates that the 
Veteran's bowel leak, wound infection and delayed healing process 
were reasonably foreseeable 
consequences of surgical procedures and were not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on VA's part in furnishing medical 
treatment.  There is no competent contrary medical opinion of 
record.  Therefore, compensation for residuals of a laparoscopic 
surgical procedure under 38 U.S.C.A. § 1151 is not warranted.  
The Board finds that the preponderance of the evidence is against 
this claim, the claim must be denied.  38 U.S.C.A. §5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a laparoscopic surgical procedure is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


